DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 01/05/2022, with respect to the rejection(s) of claim(s) 1-10, 12, 14-19 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideratiosn, a new ground(s) of rejection is made, SEE BELOW. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the sets of R-peaks".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the sets of R-peaks refer to the initial set of R-peaks and/or reference set of R-peaks. Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frank et al (US 2010/0191134 A1, Filed 2010-01-27, hereinafter “Frank”). 
Claim 1: Frank discloses, A method of generating electrocardiogram (ECG) reference data for magnetic resonance (MR) image data acquisition with a magnetic resonance imaging (MRI) device (0002; “The invention relates to a method for identifying an R-wave in an ECG signal, an ECG measuring device and a magnetic resonance scanner”), the method comprising: 
obtaining an initial ECG dataset (0033; “ECG measuring device 10 is advantageously represented here as comprising two ECG channels 1 and 2. The method according to the invention can also be performed using ECG measuring devices having only one or more than two ECG channels, though, as will be explained in greater detail below, two ECG channels are already sufficiently suitable for a particularly reliable and low-overhead identification of R-waves in ECG signals.” A baseline ECG signal is equivalent to the initial ECG dataset comprising two channels of ECG data) from a patient on a table of the MRI device prior to moving the patient into a bore of the MRI device (0055; “In particular after the ECG measuring device 10 has been attached to the patient positioned on an examination table of the magnetic resonance scanner, a measurement of a reference ECG signal is performed repeatedly until a displacement of the examination table into the magnet of the magnetic resonance scanner is started.”), wherein the initial ECG dataset comprises at least two channels of ECG data (0033; “comprising two ECG channels 1 and 2”); 
identifying an initial set of R-peaks in the initial ECG dataset obtained prior to moving the patient into the bore (0033; “The method according to the invention can also be performed using ECG measuring devices having only one or more than two ECG channels, though, as will be explained in greater detail below, two ECG channels are already sufficiently suitable for a particularly reliable and low-overhead identification of R-waves in ECG signals.”; as well as 0035; “In a further step 203 a, the R-wave is identified in the reference ECG signal, e.g. in one of the ways known in the prior art.”; as well as 0036; “There is determined from the at least one reference ECG signal at least one reference quantity which the reference ECG signal assumes in a time interval which starts before the R-wave of the ECG signal and lasts at a maximum up to the time of the occurrence of the R-wave. Thus, the reference quantity can also be a variation of a value determined from the ECG signal over a period of time in the time interval.”; as well as 0055; “A measurement of a reference ECG signal and the steps up to the generation of the comparison rule (201, 203 a,b,c) are advantageously performed each time after the ECG measuring device 10 is attached to the patient before the measurements that are planned with the magnetic resonance scanner 100”;) and determining initial R-peak characteristics for at least one of the at least two channels of the initial ECG dataset (0038; “If more than one ECG channel 1,2 is recorded, the time interval advantageously begins as soon as the start of the rise between “Q” and “R” is detected in one of the channels 1,2, and ends as soon as the end of said rise is detected in the last of the channels 1,2."); 
obtaining a reference ECG dataset from the patient once the patient is positioned in the bore, wherein the reference ECG dataset comprises the at least two channels of ECG data (0057; “If the reference quantities are known and the comparison rule(s) has(have) been specified, the actual ECG measurement which is to be used for triggering further measurements or examinations, e.g. by means of the magnetic resonance scanner, is started (step 205).”); 
identifying a reference set of R-peaks in the reference ECG dataset based on the initial R-peak characteristics (0057; “If the reference quantities are known and the comparison rule(s) has(have) been specified, the actual ECG measurement which is to be used for triggering further measurements or examinations, e.g. by means of the magnetic resonance scanner, is started (step 205). From the ECG signals measured in the process, comparative values corresponding to the reference quantities are determined analogously to the approach described with reference to FIG. 3 for determining the reference quantities (step 205 a).” In particular, a set of R-peaks characteristic was identified with the initial ECG data set and similarly the same approach is used again with the actual ECG measurement that is obtain once the patient is exposed to the magnetic resonance scanner. Through the comparison rule, the measured ECG signals in the MRI are compared with the reference quantity obtain in the initial ECG data set at Step 207; therefore, the reference ECG dataset is based on the initial R-peak characteristics.)
generating R-peak reference data based on the reference set of R-peaks (0075; “one reference quantity and its comparison with the corresponding comparative value of a measured ECG signal can already be sufficient for the method. However, the reliability of detection of an R-wave is increased with the number of reference quantities checked in the comparison.”; as well as 0076; Thus, in order to achieve a particularly reliable identification of an R-wave in the measured ECG signals, all the results of the comparison rule must be positive. At least one positive result can, however, also be chosen as sufficient if, for reasons possibly given, the demands in terms of the precision of the identification of the R-wave do not have to satisfy more exacting requirements.” One positive results from the measured ECG signals is seen as generating R-peak reference data based on the reference set of R-peaks); and 
triggering acquisition of MR image data from the patient using the R-peak reference data (0077; “If this is the case and therefore the result or results of the comparison rule is or are positive, in a last step 209 a trigger signal is output which is supplied to the magnetic resonance scanner and there triggers a measurement, e.g. a recording of an image of an organ.”).  

Claim 14: Frank discloses, A MRI device (0002; “The invention relates to a method for identifying an R-wave in an ECG signal, an ECG measuring device and a magnetic resonance scanner”) comprising: 
a bore (0055; “examination table of the magnetic resonance scanner” A table is an equivalent of a bore); 
a table configured to support a patient and movable to move the patient in and out of the bore (0055; “In particular after the ECG measuring device 10 has been attached to the patient positioned on an examination table of the magnetic resonance scanner, a measurement of a reference ECG signal is performed repeatedly until a displacement of the examination table into the magnet of the magnetic resonance scanner is started.”); and 
a controller configured to (processing unit 9): 
obtain an initial electrocardiogram (ECG) dataset acquired by an ECG acquisition system  (0033; “ECG measuring device 10 is advantageously represented here as comprising two ECG channels 1 and 2. The method according to the invention can also be performed using ECG measuring devices having only one or more than two ECG channels, though, as will be explained in greater detail below, two ECG channels are already sufficiently suitable for a particularly reliable and low-overhead identification of R-waves in ECG signals.” A baseline ECG signal is equivalent to the initial ECG dataset comprising two channels of ECG data) from a patient on a table of the MRI device prior to moving the patient into a bore of the MRI device (0055; “In particular after the ECG measuring device 10 has been attached to the patient positioned on an examination table of the magnetic resonance scanner, a measurement of a reference ECG signal is performed repeatedly until a displacement of the examination table into the magnet of the magnetic resonance scanner is started.”), wherein the initial ECG dataset comprises the at least two channels of ECG data (0033; “comprising two ECG channels 1 and 2”); 
identify an initial set of R-peaks in the initial ECG dataset obtained prior to moving the patient into the bore (0033; “The method according to the invention can also be performed using ECG measuring devices having only one or more than two ECG channels, though, as will be explained in greater detail below, two ECG channels are already sufficiently suitable for a particularly reliable and low-overhead identification of R-waves in ECG signals.”; as well as 0035; “In a further step 203 a, the R-wave is identified in the reference ECG signal, e.g. in one of the ways known in the prior art.”; as well as 0036; “There is determined from the at least one reference ECG signal at least one reference quantity which the reference ECG signal assumes in a time interval which starts before the R-wave of the ECG signal and lasts at a maximum up to the time of the occurrence of the R-wave. Thus, the reference quantity can also be a variation of a value determined from the ECG signal over a period of time in the time interval.”; as well as 0055; “A measurement of a reference ECG signal and the steps up to the generation of the comparison rule (201, 203 a,b,c) are advantageously performed each time after the ECG measuring device 10 is attached to the patient before the measurements that are planned with the magnetic resonance scanner 100”), and determine initial R-peak characteristics for at least one of the at least two channels of the initial ECG dataset (0038; “If more than one ECG channel 1,2 is recorded, the time interval advantageously begins as soon as the start of the rise between “Q” and “R” is detected in one of the channels 1,2, and ends as soon as the end of said rise is detected in the last of the channels 1,2."); 6Application No. 16/041,484 Amendment dated January 5, 2022 Reply to Office Action mailed October 5, 2021 
obtain a reference ECG dataset acquired by the ECG acquisition system from the patient once the patient is in the bore of the MRI device, wherein the reference ECG dataset comprises the at least two channels of ECG data (0057; “If the reference quantities are known and the comparison rule(s) has(have) been specified, the actual ECG measurement which is to be used for triggering further measurements or examinations, e.g. by means of the magnetic resonance scanner, is started (step 205).”); 
identify a reference set of R-peaks in the reference ECG dataset based on the initial R-peak characteristics (0057; “If the reference quantities are known and the comparison rule(s) has(have) been specified, the actual ECG measurement which is to be used for triggering further measurements or examinations, e.g. by means of the magnetic resonance scanner, is started (step 205). From the ECG signals measured in the process, comparative values corresponding to the reference quantities are determined analogously to the approach described with reference to FIG. 3 for determining the reference quantities (step 205 a).” In particular, a set of R-peaks characteristic was identified with the initial ECG data set and similarly the same approach is used again with the actual ECG measurement that is obtain once the patient is exposed to the magnetic resonance scanner. Through the comparison rule, the measured ECG signals in the MRI are compared with the reference quantity obtain in the initial ECG data set at Step 207; therefore, the reference ECG dataset is based on the initial R-peak characteristics.); and 
generate R-peak reference data based on the reference set of R-peaks (0075; “one reference quantity and its comparison with the corresponding comparative value of a measured ECG signal can already be sufficient for the method. However, the reliability of detection of an R-wave is increased with the number of reference quantities checked in the comparison.”; as well as 0076; Thus, in order to achieve a particularly reliable identification of an R-wave in the measured ECG signals, all the results of the comparison rule must be positive. At least one positive result can, however, also be chosen as sufficient if, for reasons possibly given, the demands in terms of the precision of the identification of the R-wave do not have to satisfy more exacting requirements.” One positive results from the measured ECG signals is seen as generating R-peak reference data based on the reference set of R-peaks), wherein the R-peak reference data is formatted for use in triggering MR image data acquisition (0077; “If this is the case and therefore the result or results of the comparison rule is or are positive, in a last step 209 a trigger signal is output which is supplied to the magnetic resonance scanner and there triggers a measurement, e.g. a recording of an image of an organ.”).  

Claim 2 and 15: Frank discloses, further comprising: 
identifying an initial set of candidate peaks in each of the at least two channels of the initial ECG dataset (0039; “The ECG signals 3.1 and 3.2 acquired from the channels 1 and 2 are supplied to a processing unit 9 which is embodied for the purpose of further processing the ECG signals” Candidate peaks are the ECG signal peaks in the signal) 
identifying the initial set of R-peaks from the set of candidate peaks in the initial ECG dataset (0043; “A common magnitude of two or more ECG signals 3.1,3.2 of two or more channels 1,2 of an ECG measuring device 10 of this kind determined by the magnitude determining unit 5 is likewise transmitted to the memory unit 8 a for storing as a reference quantity.”; as well as 0047; “the signal values of the reference ECG signals in the time interval or in parts of the same, the first and, where applicable, second temporal derivative of the signal values, a common magnitude in the time interval or in parts of the same, the first and, where applicable, second temporal derivative of the common magnitude and/or a determined reference angle RHOref at the time of the occurrence of an R-wave in the reference ECG signal.”); 
identifying a second set of candidate peaks in each of the at least two channels of the reference ECG dataset; and 3Application No. 16/041,484 Amendment dated January 5, 2022 Reply to Office Action mailed October 5, 2021 
identifying the reference set of R-peaks from the set of candidate peaks in the reference ECG dataset (0057; “If the reference quantities are known and the comparison rule(s) has(have) been specified, the actual ECG measurement which is to be used for triggering further measurements or examinations, e.g. by means of the magnetic resonance scanner, is started (step 205). From the ECG signals measured in the process, comparative values corresponding to the reference quantities are determined analogously to the approach described with reference to FIG. 3 for determining the reference quantities (step 205 a). Hence the second set of candidate peaks would be identified since the same approach used to identify the initial set of candidate peaks is used to identify a second set of candidate peaks in the actual ECG measurement”; as well as 0058; “therefore, the following are determined alternatively or in each case constantly from the measured ECG signals for comparison with the corresponding reference quantities: the signal values of the measured ECG signals, the first and, where applicable, second temporal derivative of the signal values, a common magnitude of the measured ECG signals, the first and, where applicable, second temporal derivative of the common magnitude and/or an angle RHO in the measured ECG signal determined analogously to the reference angle RHO_ref.”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Frank, as applied to claim 2 and 15 above, respectively, in further view of Frank et al (US 2008/0139926 A1, Filed 2007-12-11, hereinafter “Frank ‘926”). 
Claim 3: Frank discloses all the elements above in claim 1, Frank further discloses in paragraph 0009; “subjecting signals interpreted as a possible R-wave to a simple threshold value check in addition prior to a triggering. Said threshold value check generally provides a maximum value that is not to be exceeded and a minimum value that is not to be undershot. If the maximum value is exceeded, it is assumed that a parasitic induction was present due to the gradient fields. If the minimum value is undershot, it is assumed that a T-wave has erroneously been interpreted as an R-wave. In both cases no trigger signal is output.”, 
However, Frank fails to explicitly teach in the reference, wherein identifying each set of candidate peaks includes identifying relative maximums and relative minimums in each channel of ECG data and comparing each relative maximum and relative minimum to one or more thresholds.  
However, in the same field of the endeavor, Frank ‘926 discloses (Abstract; “The method comprises the steps of: supplying the electrocardiogram signals in a first processing branch to a low pass filter and a derived value sum generator; comparing the output signal with a threshold value to generate a first comparison result; feeding the electrocardiogram signals in a second processing branch to a derived value generator; comparing said signals with an upper and a lower threshold value to generate a second comparison result; repeat the above steps for the second and if necessary further channels [i.e. to different channels]; evaluating all first and second comparison results for all channels in a weighted logic circuit; and triggering the measurement as a function of the result of the weighted logic circuit.”), wherein identifying each set of candidate peaks includes identifying relative maximums and relative minimums in each channel of ECG data and comparing each relative maximum and relative minimum to one or more thresholds (0034; “A threshold value is determined in the threshold value creator 7 by means of an interpolator, said threshold value being compared with the output value of the derived value generator 6 in a comparator 8. The maximum and minimum of the derivation are determined in this way [Based on the signals relative maximums and minimums are identified]. The maximum and minimum are the limit values for the interval of the admissible values….”; as well as 0036; “The signal processing, which was described for the ECG channel 1, is carried out in an identical fashion for the ECG channel 2, if necessary further ECG channels which are present are also subjected to such signal processing. All comparison results are fed to the weighted logic circuit 9, the triggering 12 of the magnetic resonance device being carried out as a function of the result of the weighted logic circuit 9. The signal processing of the individual channels is carried out here in parallel and essentially simultaneously.”).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Frank ‘926 identification of relative maximums and minimum of each channel of the ECG data and comparing each relative maximum and minimum to one or more thresholds to Frank’s comparison rule, which identifies the candidate peaks in the initial ECG data set and the reference ECG data set. The motivation to do this modification would yield predictable results such as identifying maximums and minimums in an ECG signals in order to trigger a magnetic resonance imaging based off the comparison. 

Claim 16: Frank discloses all the elements above in claim 15, Frank further discloses in paragraph a processing unit 9 which is equivalent to a controller 0009; “subjecting signals interpreted as a possible R-wave to a simple threshold value check in addition prior to a triggering. Said threshold value check generally provides a maximum value that is not to be exceeded and a minimum value that is not to be undershot. If the maximum value is exceeded, it is assumed that a parasitic induction was present due to the gradient fields. If the minimum value is undershot, it is assumed that a T-wave has erroneously been interpreted as an R-wave. In both cases no trigger signal is output.”, 
However, Frank fails to explicitly teach in the reference, 
identify each set of candidate peaks by identifying relative maximums and relative minimums in each channel of ECG data and comparing each relative maximum and relative minimum to one or more thresholds.  
However, in the same field of the endeavor, Frank ‘926 discloses (Abstract; “The method comprises the steps of: supplying the electrocardiogram signals in a first processing branch to a low pass filter and a derived value sum generator; comparing the output signal with a threshold value to generate a first comparison result; feeding the electrocardiogram signals in a second processing branch to a derived value generator; comparing said signals with an upper and a lower threshold value to generate a second comparison result; repeat the above steps for the second and if necessary further channels [i.e. to different channels]; evaluating all first and second comparison results for all channels in a weighted logic circuit; and triggering the measurement as a function of the result of the weighted logic circuit.”), wherein identifying each set of candidate peaks includes identifying relative maximums and relative minimums in each channel of ECG data and comparing each relative maximum and relative minimum to one or more thresholds (0034; “A threshold value is determined in the threshold value creator 7 by means of an interpolator, said threshold value being compared with the output value of the derived value generator 6 in a comparator 8. The maximum and minimum of the derivation are determined in this way [Based on the signals relative maximums and minimums are identified]. The maximum and minimum are the limit values for the interval of the admissible values….”; as well as 0036; “The signal processing, which was described for the ECG channel 1, is carried out in an identical fashion for the ECG channel 2, if necessary further ECG channels which are present are also subjected to such signal processing. All comparison results are fed to the weighted logic circuit 9, the triggering 12 of the magnetic resonance device being carried out as a function of the result of the weighted logic circuit 9. The signal processing of the individual channels is carried out here in parallel and essentially simultaneously.”).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Frank ‘926 identification of relative maximums and minimum of each channel of the ECG data and comparing each relative maximum and minimum to one or more thresholds to Frank’s comparison rule, which identifies the candidate peaks in the initial ECG data set and the reference ECG data set. The motivation to do this modification would yield predictable results such as identifying maximums and minimums in an ECG signals in order to trigger a magnetic resonance imaging based off the comparison.

Claims 4-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Frank ‘926, as applied to claim 3 and 16 above, respectively, in further view of Brodnick (US 2007/0255150 A1, 2007).
Claim 4: Frank as modified discloses all the element above in claim 3, Frank as modified fails to disclose, identifying a set of positive candidate peaks for each channel as three or more relative maximums with at least one of a relative amplitude within a threshold amplitude range and a slope within a threshold slope range; identifying a set of negative candidate peaks for each channel as three or more relative minimums with at least one of a relative amplitude within the threshold amplitude range and a slope within the threshold slope range; and identifying the set of R-peaks as either the set of positive candidate peaks or the set of negative candidate peaks.  
However, in the same field of the endeavor, Brodnick discloses, an apparatus for producing a trigger signal, for use with a medical device, that is synchronized to a heartbeat in a subject of interest. Specifically Brodnick discloses, identifying a set of positive candidate peaks for each channel as three or more relative maximums (0052; “Block 210 may record a maximum and minimum signal level for each signal chunk. Because of the earlier high pass filter, the minimum signal level peaks may all be negative numbers.”; as well as 0053; “Block 215 selects the median of the five maximum levels and the median of the five minimum levels.” The maximum numbers are seen a positive values since minimum signal level peaks are all negative numbers.) with at least one of a relative amplitude within a threshold amplitude range and a slope within a threshold slope range; (0057; “Block 240 is similar to block 230 except it may have been determined that normal heartbeats 28 are predominantly positive waves. As such, the leading edge slope is a positive value and thresholds are set from the peak positive (max) amplitude.”)
identifying a set of negative candidate peaks for each channel as three or more relative minimums (0052; “Block 210 may record a maximum and minimum signal level for each signal chunk. Because of the earlier high pass filter, the minimum signal level peaks may all be negative numbers.”; as well as 0053; “Block 215 selects the median of the five maximum levels and the median of the five minimum levels.” The maximum numbers are seen a positive values since minimum signal level peaks are all negative numbers.) with at least one of a relative amplitude within the threshold amplitude range and a slope within the threshold slope range; (0055; “Block 230 may be executed if normal heartbeat 30 is predominantly a negative wave. If so, the leading edge of the heartbeat will tend to be a negative slope and for minimum triggering delay the triggering logic may look for the large negative slope. In one exemplary embodiment, thresholds may be set at the low and high levels of 25% and 62% of the peak amplitude, while in other embodiments, higher or lower thresholds may be set.”) and
identifying the set of R-peaks as either the set of positive candidate peaks or the set of negative candidate peaks. (Referring now to Fig. 9;  0062; “Block 258 computes two candidate sets of thresholds. In the illustrated example embodiment where the threshold levels are 25% and 62% of a peak or median peak value, a set of positive thresholds P25 and P62 and a set of negative thresholds N25 and N62 are used. An ambiguity measure (Pamb or Namb) may also be computed for the positive set and the negative set. The ambiguity measure is a count of the samples in the signal that are near to the threshold level. If only a few samples are near a threshold then it is unambiguous whether a section of signal is above or below the threshold.” Based on the threshold values obtain, an ambiguity measure is computed to select a threshold set, positive or negative candidate peaks, with the least ambiguity.)
It would have been obvious to an ordinary skilled in the art before the effective filing date of the claimed invention to further incorporate Brodnick disclosure to identify a set of R-peaks as either a positive set or a negative set by first identifying maximum and minimum values with relative amplitude within the threshold amplitude range and a slope within a threshold slope range, with Frank’s comparison rule, which identifies the candidate peaks in the initial ECG data set and the reference ECG data set. The motivation to do this would be to yield predictable results such as filtering artifacts to preserving the polarity and configuration of a normal heart beat (0050 of Brodnick). 

Claim 5: Frank as modified discloses all the element above in claim 4, Brodnick discloses, further comprising calculating a combined likelihood that the set of positive candidate peaks represents an actual group of R-peaks and a combined likelihood that the set of negative candidate peaks represents the actual group of R-peaks (The combined likelihood is the equivalent of taking the median or maximum peak levels and minimum peak levels since the medians are assessed by using threshold values set by a ambiguity measure. As noted in the Applicant’s specification; “a likelihood for the selected set of R-peaks is compared to a threshold likelihood value”, refer to 0053; “Block 215 selects the median of the five maximum levels and the median of the five minimum levels.”; Now referring to Fig. 9; 0061; “Blocks 252, 254, and 256 [Referring to Fig. 9] are functionally the same as blocks 205, 210, and 215 [taught about with respect to Fig. 8] in the other learning mode.”; The median values calculated in block, 256 equivalent of 215, are further used to calculate block 258 wherein they are assessed by using a threshold value set by a ambiguity measure.. Brodnick discloses, 0062; “Block 258 computes two candidate sets of thresholds. In the illustrated example embodiment where the threshold levels are 25% and 62% of a peak or median peak value, a set of positive thresholds P25 and P62 and a set of negative thresholds N25 and N62 are used. An ambiguity measure (Pamb or Namb) may also be computed for the positive set and the negative set. The ambiguity measure is a count of the samples in the signal that are near to the threshold level. If only a few samples are near a threshold then it is unambiguous whether a section of signal is above or below the threshold”. 
The ambiguity measures as discussed in paragraph 0062 teaches whether the negative thresholds levels are more ambiguous than positive threshold, but both are conducted as seen in Fig. 9 block 258 in order to compute block 260. Specifically the ambiguity measure is determined based on the thresholds, which are based on the slopes of the peak levels, refer to paragraph 0036; ‘The triangle has an initial negative slope (going down to the lowest point) followed by a positive slope (going back up to the baseline). These negative and positive slopes or derivatives are illustrated in waveform 34. When the minimize jitter mode is active, positive slope thresholds may be selected…” And thus the ambiguity measurement at block 260 of both the positive and negative sets is seen as identifying the actual group of R-peaks.); and 
wherein identifying the set of R-peaks as either the set of positive candidate peaks or the set of negative candidate peaks includes selecting the set with the greatest combined likelihood (Step 260; 0063; “Block 260 may select, for the candidate threshold set, a positive or negative threshold that has the least ambiguity.”; Based on the threshold values obtain, an ambiguity measure is computed to select a threshold set, positive or negative candidate peaks, with the least ambiguity. The set with the least ambiguity is equivalent to the set with the greatest combine likelihood.) 

Claim 6: Frank as modified discloses all the element above in claim 5, Brodnick discloses, further comprising rejecting the set of positive candidate peaks or the set of negative candidate peaks if the combined likelihood is less than a threshold combined likelihood (0064; “Block 270 continues execution if the negative threshold set is less ambiguous. In this case the negative threshold set may be retained for use by the triggering logic later.”; as well as 0066; “Block 280 continues execution if the positive threshold set is less ambiguous. In this case the positive threshold set is retained for use by the triggering logic later.”; Depending if the positive or negative threshold is less ambiguous, the process continues with set that is less ambiguous and thus rejecting the other set).  

Claim 7: Frank as modified discloses all the element above in claim 5, Brodnick discloses the following in claim 5 above:,  further comprising: calculating a likelihood for each candidate peak in the set of positive candidate peaks and each candidate peak in the set of negative candidate peaks that each respective candidate peak represents an actual R-peak; 
Brodnick further discloses for claim 7: 
wherein the likelihood that each candidate peak represents an actual R-peak is based on at least one of a relative amplitude of the candidate peak and a slope of the candidate peak. (Specifically the ambiguity measure is determined based on the thresholds, which are based on the slopes of the maximum and minimum peak levels, refer to paragraph 0036; ‘The triangle has an initial negative slope (going down to the lowest point) followed by a positive slope (going back up to the baseline). These negative and positive slopes or derivatives are illustrated in waveform 34. When the minimize jitter mode is active, positive slope thresholds may be selected….. Even though abnormal beat 30 has lower peak slopes it may still just cross high threshold 36. …..”. And thus ambiguity measure of both the positive and negative sets are seen as representing the actual group of R-peaks based on the peak slops); and 
calculating each combined likelihood based on the likelihoods for the candidate peaks in the respective set of positive candidate peaks or set of negative candidate peaks (0053; “Block 215 selects the median of the five maximum levels and the median of the five minimum levels.”).  

Claim 17: Frank as modified discloses all the element above in claim 16, Frank fails to disclose, identify a set of positive candidate peaks for each channel as three or more positive candidate peaks with at least one of a relative amplitude within a threshold amplitude range and a slope within a threshold slope range; identify a set of negative candidate peaks for each channel as three or more negative candidate peaks with at least one of a relative amplitude within the threshold amplitude range and a slope within the threshold slope range; and identify the set of R-peaks as either the set of positive candidate peaks or the set of negative candidate peaks.  
However, in the same field of the endeavor, Brodnick discloses, an apparatus for producing a trigger signal, for use with a medical device, that is synchronized to a heartbeat in a subject of interest. Specifically Brodnick discloses, identify a set of positive candidate peaks for each channel as three or more positive candidate peaks (0052; “Block 210 may record a maximum and minimum signal level for each signal chunk. Because of the earlier high pass filter, the minimum signal level peaks may all be negative numbers.”; as well as 0053; “Block 215 selects the median of the five maximum levels and the median of the five minimum levels.” The maximum numbers are seen a positive values since minimum signal level peaks are all negative numbers.) with at least one of a relative amplitude within a threshold amplitude range and a slope within a threshold slope range; (0057; “Block 240 is similar to block 230 except it may have been determined that normal heartbeats 28 are predominantly positive waves. As such, the leading edge slope is a positive value and thresholds are set from the peak positive (max) amplitude.”)
identify a set of negative candidate peaks for each channel as three or more negative candidate peaks (0052; “Block 210 may record a maximum and minimum signal level for each signal chunk. Because of the earlier high pass filter, the minimum signal level peaks may all be negative numbers.”; as well as 0053; “Block 215 selects the median of the five maximum levels and the median of the five minimum levels.” The maximum numbers are seen a positive values since minimum signal level peaks are all negative numbers.) with at least one of a relative amplitude within the threshold amplitude range and a slope within the threshold slope range; (0055; “Block 230 may be executed if normal heartbeat 30 is predominantly a negative wave. If so, the leading edge of the heartbeat will tend to be a negative slope and for minimum triggering delay the triggering logic may look for the large negative slope. In one exemplary embodiment, thresholds may be set at the low and high levels of 25% and 62% of the peak amplitude, while in other embodiments, higher or lower thresholds may be set.”) and
and identify the set of R-peaks as either the set of positive candidate peaks or the set of negative candidate peaks. (Referring now to Fig. 9;  0062; “Block 258 computes two candidate sets of thresholds. In the illustrated example embodiment where the threshold levels are 25% and 62% of a peak or median peak value, a set of positive thresholds P25 and P62 and a set of negative thresholds N25 and N62 are used. An ambiguity measure (Pamb or Namb) may also be computed for the positive set and the negative set. The ambiguity measure is a count of the samples in the signal that are near to the threshold level. If only a few samples are near a threshold then it is unambiguous whether a section of signal is above or below the threshold.” Based on the threshold values obtain, an ambiguity measure is computed to select a threshold set, positive or negative candidate peaks, with the least ambiguity.)
It would have been obvious to an ordinary skilled in the art before the effective filing date of the claimed invention was made to further incorporate Brodnick disclosure to identify a set of R-peaks as either a positive set or a negative set by first identifying maximum and minimum values with relative amplitude within the threshold amplitude range and a slope within a threshold slope range, with Frank’s comparison rule, which identifies the candidate peaks in the initial ECG data set and the reference ECG data set. The motivation to do this would be to yield predictable results such as filtering artifacts to preserving the polarity and configuration of a normal heart beat (0050 of Brodnick). 

Claim 18: Frank as modified discloses all the element above in claim 17, Frank further discloses, wherein the controller as described and taught in claim 14 above. Brodnick discloses the following discussed in claim 5 above: calculate a combined likelihood that the set of positive R-peaks represents an actual group of R-peaks and a combined likelihood that the set of negative R-peaks represents the actual group of R-peaks; and 
Brodnick further discloses for claim 18:
select either the set of positive candidate peaks or the set of negative candidate peaks with the greatest combined likelihood as the set of R-peaks (Step 260; 0063; “Block 260 may select, for the candidate threshold set, a positive or negative threshold that has the least ambiguity.”; Based on the threshold values obtain, an ambiguity measure is computed to select a threshold set, positive or negative candidate peaks, with the least ambiguity.).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Frank ‘926 in view of Brodnick, as applied to claim 5 above, in further view of Yaniv et al (US 2021/0267472 A1, 2018) (hereinafter Yaniv).
Claim 8: Frank as modified discloses all the element above in claim 5; Brodnick discloses, calculating a width, for example a QRS width, may be computed when the slope signal exceeds high threshold 36; Further Brodnick discloses correlating the width with the median measurements, refer 0037; ‘widths 40 close to the median widths of all beats”), as well as  [0051] “the median of measurements across the five chunks is taken…”; as well as [0052] “Block 210 may record a maximum and minimum signal level for each signal chunk…”; as well as [0053] “Block 215 selects the median of the five maximum levels and the median of the five minimum levels.”; however, the above noted combination teaches all the above except for: determining a peak-to-peak interval between each of the candidate peaks; and calculating each combined likelihood based further on the peak-to-peak intervals in the respective set of positive candidate peaks or set of negative candidate peaks.  
However, in the same field of the endeavor, Yaniv, discloses, a method of processing a heart rate by a medical device. Specifically, Yaniv discloses, (0017; “physical parameters are selected from the group consisting of…, minimum R-peak-to-R-peak interval, maximum R-peak-to-R-peak interval”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to substitute Frank as modified width calculation with Yaniv physical parameters which determine a peak-to-peak interval between candidate peaks in respect to minimum and maximum R-peak intervals. The motivation to do this would yield predictable results such as determining heart rate variability in a signal. Therefore, the combination of Frank as modified in view of Yanki discloses, determining a peak-to-peak interval between each of the candidate peaks; and calculating each combined likelihood based further on the peak-to-peak intervals in the respective set of positive candidate peaks or set of negative candidate peaks.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Frank ‘926 in view of Brodnick, as applied to claim 5 above, in further view of (Wong EP 1886625, Published 2008-02-13, A copy of this reference has been provided with this Office action).
Claim 9: Frank as modified discloses all the element above in claim 5; Brodnick discloses, calculating a width, for example a QRS width, may be computed when the slope signal exceeds high threshold 36; Further Brodnick discloses, correlating the width with the median measurements, refer 0037; ‘widths 40 close to the median widths of all beats”), as well as  [0051] “the median of measurements across the five chunks is taken…”; as well as [0052] “Block 210 may record a maximum and minimum signal level for each signal chunk…”; as well as [0053] “Block 215 selects the median of the five maximum levels and the median of the five minimum levels.”; however, the above noted combination teaches all the above except for: wherein each combined likelihood is calculated based on a variance in at least one of a relative amplitude of the candidate peaks, a slope of the candidate peaks, and a peak-to-peak interval of the candidate peaks in the respective set of positive candidate peaks or set of negative candidate peaks.  
However, in the same field of the endeavor, Wong discloses, a method for estimating R-peaks in electrocardiographic (ECG) signals. Specifically, Wong discloses, a variance in at least one of a relative amplitude of the candidate peaks, a slope of the candidate peaks, in the respective set of positive candidate peaks or set of negative candidate peaks. (Page 2 Paragraph 6; “To determine an R-peak candidate (i.e. a possible R-peak), a method and a device according to the present invention adopts an algorithm which examines four features of the ECG signals, namely (a) amplitude, (b) slope quality, (c) the existence of a peak, and (d) incident angle of the ECG signals.”; Page 3 Paragraph 1; “The algorithm will check if the incident angle is larger than a pre-determined threshold value. If checking of all the four features give positive result…., an R-peak candidate is found.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the comparison rule of Frank as modified to include Wong parameters which determine an R-peak candidate by adopting an algorithm which examines four features, such as amplitude, slope, and quality. The motivation to do this would yield predictable results such as determining decreasing and increasing gradients in the signal to improve the QRS estimation of the R-peaks. Therefore, the combination of Frank as modified in view of Wong discloses, wherein each combined likelihood is calculated based on a variance in at least one of a relative amplitude of the candidate peaks, a slope of the candidate peaks, and a peak-to-peak interval of the candidate peaks in the respective set of positive candidate peaks or set of negative candidate peaks.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Frank, as applied to claim 2 above, in further view Friedman et al (US 2019/0246966 A1, 2016) (hereinafter Friedman).
Regarding claim 10, Frank as modified discloses all the elements above in claim 2, Frank discloses determining an R-wave characteristics as discussed above in claim 2 and 1. 
Frank fails to disclose the following: 
generating a feature vector for each candidate peak, wherein the feature vector includes a left relative amplitude, a right relative amplitude, a left slope, and a right slope for the respective candidate peak.
However, in the same field of the endeavor, Friedman disclosss, ECG bases assessments using vectors. Specifically Friedman discloses, (0059; “FIG. 2 is a diagram of an example tracing 200 of an ECG vector for one heartbeat of a patient. The ECG tracing shows constituent segments of the beat and various waveform features (e.g., parameters). Among the beat segments shown in the tracing 200 are a P-wave, a QRS-complex (comprising a Q-wave, R-wave, and S-wave), and a T-wave. Various waveform features are also represented in the figure, such as areas of waves, time intervals between various points in the beat within and between different waves, centers of gravity of waves, amplitudes of the waves, and slopes of particular portions of the waves.”)
It would have been obvious to an ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the comparison rule outlined above in claim 2 and 1 of Frank with Friedman ECG vector which considers amplitudes and slopes within the waveform because doing so would provide an ECG vector for tracing thereby improving analysis of ECG characteristics. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Friedman, as applied to claim 10 above, in further view Greenhut et al (US 2018/0028083 A1, Filed 2017-03-26, hereinafter “Greenhut”) in view of Kreger et al (US 6070097, Filed 1998-12-30, hereinafter “Kreger”). 
Regarding claim 11, the modified combination above disclose all the elements of claim 10, 
The above noted combination teaches all the above except for:
comparing the left relative amplitude, the right relative amplitude, the left slope, and the right slope of each feature vector to a corresponding set of thresholds; and
However, in the same field of the endeavor, Greenhut discloses, a medical device for sensing R-waves from a cardiac electrical signal. Specifically, Greenhut discloses, comparing the left relative amplitude, the right relative amplitude, the left slope, and the right slope of each feature vector to a corresponding set of thresholds; (0128; “…morphology matching methods that may be implemented by tachyarrhythmia detector 92 may compare the wave shape, amplitudes, slopes, inflection time points, number of peaks, or other features of the stored second cardiac electrical signal to a known R-wave template.”);
It would have been obvious to an ordinary skilled in the art before effective filing date of the claimed invention was made to modify the comparison rule of Frank as modified to include Greenhut disclosure of comparing amplitudes and slopes corresponding to a threshold because doing would characterize similarity between unknown waveforms and known waveforms (0128 of Greenhut). 
The above noted combination teaches all the above except for:
identifying a set of positive candidate peaks and a set of negative candidate peaks based on the comparisons. 
However, in the same field of the endeavor, Kreger discloses, a method for generating a gating signal for cardiac MRI. Specifically, Kreger discloses, (Col 5 lines 17-26; “Referring again to FIGS. 3 and 4, after an ECG sample is input at process block 220 the positive segment flag is checked at decision block 224 to determine if a negative peak has already been detected. If not, a determination is made at decision block 226 as to whether a negative peak has been detected. This is accomplished by comparing the amplitude of the last ECG sample stored in the FIFO memory to determine if it is greater than previous signal samples by a preset amount. If so, a negative peak in the ECG signal has occurred and the positive segment flag is set as indicated by process block 228.”); Col 5 lines 38-52; “If the positive peak is detected, the stored signal samples are analyzed to determine if the peak qualifies as an R-wave peak … To reduce processing time, the positive slope is calculated by averaging the difference in amplitude between successive samples acquired between t.sub.1 and t.sub.2. It has been discovered that this average rate of rise, or slope, is a good indicator of the leading edge of the R-wave.”; Col 5 lines 53-64; “…As with the positive slope calculation, this negative slope calculation is performed by averaging the amplitude difference between successive signal samples in the segment 238. It has been discovered that accuracy of the R-peak detection is increased if the slope of this falling signal segment 238 is within preset limits....” By analyzing the difference in amplitude the average rate of rise or slope is a good indicator to identify the leading edge of the R-wave for both the positive and negative sets)
It would have been obvious to an ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the method and device of the modified combination of references as outlined above with Kreger disclosure of identifying positive and negative peaks to identify a true R-peak (Col 5 of Kreger).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Frank, as applied to claim 1 above, in further view Cheng et al (US 2016-0198969 A1, Filed 2014-08-20, hereinafter “Cheng”).
Claim 12; Frank as modified discloses all the element above in claim 1, Frank further discloses, wherein the reference set of R-peaks are identified in each of the at least two channels of ECG data in the reference ECG dataset based on the initial ECG dataset, see rejection of claim 1 above. 
Frank fails to discloses, wherein the R-peak characteristics include an initial R-peak polarity and an initial R-R interval; and wherein the reference set of R-peaks are identified in each of the at least two channels of ECG data in the reference ECG dataset based on the initial R-peak polarity and the initial R-R interval for the corresponding channel in the initial ECG dataset.  
Cheng discloses, detecting a winning channel with the best R-peaks by comparing the channels based on the R-peaks detected, polarity, and RR intervals, see paragraph 0097; “The best combination of channels or the polarity of the channel (direction of the R peak) can differ among recordings. To detect the R peaks, a basic peak detector is first applied to different combinations of channels and polarities. The different combinations are then ranked based on the number of peaks detected and heart rate variability. The combination of channel(s) with the most peaks detected and least heart rate variability is designated the winning combination whose peaks are then output as the fetal QRS locations…The leading coefficient can be 1 and −1 because it is not known whether R peaks are going upward or downward (the polarity of the channel)….Peak detection is done on each combination of channels. To rank the different combinations, the number of peaks detected and the resulting heart rate variability (standard deviation of RR intervals) is measured. If the wrong polarity is used or if only channels with poor SNR are used, the resulting number of peaks and heart rate variability are likely to be poor. The winning combination should have a large number of peaks detected along with low heart rate variability, subject to biological constraints…..”
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the identification of Frank’s R-peak characteristics, which is incorporated into Franks comparison rule used to compare the reference ECG data to the initial ECG data, to be based on Cheng’s teachings of polarity and RR interval. The motivation to do this would yield predictable results such as determining the direction of the R-peak, whether the R-peaks are going upward or downward. Therefore, the modified combination above disclose, wherein the R-peak characteristics include an initial R-peak polarity and an initial R-R interval; and wherein the reference set of R-peaks are identified in each of the at least two channels of ECG data in the reference ECG dataset based on the initial R-peak polarity and the initial R-R interval for the corresponding channel in the initial ECG dataset.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Frank, as applied to claim 1 above, in further view of Takeshima (US 2016/0106332 A1, Filed 2015-12-22, hereinafter “Takeshima”).
Claim 13: Frank as modified discloses all the element above in claim 1, Frank fails to discloses, determining that no initial set of R-peaks is identifiable in one of the at least two channels of the initial ECG dataset; and ignoring the corresponding channel in the reference ECG dataset and generating the R-peak reference data based only on one or more remaining channels of the reference ECG dataset.  
However, Takeshima discloses, determining that no initial set of R-peaks is identifiable in one channels of the initial ECG dataset (0122; “An abnormal detection indicates a condition where frequency of false detection (i.e. detecting a waveform other than a target waveform, i.e., an R-wave) is higher than a predetermined reference. “; 0124; “when the detection condition is abnormal, update processing of the second waveform template is stopped“); and ignoring the corresponding channel in the reference ECG dataset and generating the R-peak reference data based only on the remaining channel of the reference ECG dataset (0124; “the abnormal-detection determination unit 320 determines whether the detection condition in the first detection unit 20 is normal or abnormal. When the detection condition is normal, the process proceeds to the step ST204 and the second waveform template is updated. On the other hand, when the detection condition is abnormal, update processing of the second waveform template is stopped and the previous state is maintained as to the second waveform template.”; 0125; “In the step ST302, the second detection unit 40 detects an R-wave by using either the updated second waveform template or the maintained second waveform template.”).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the channels of Frank to include determining that no initial set of R-peaks is identifiable in a channel of the initial ECG dataset and ignoring the corresponding channel in the reference ECG dataset and generating the R-peak reference data based only on the remaining channel of the reference ECG dataset as taught by Takeshima. The motivation to do this would result in improving the detection of R-peak data by removing abnormal signal; thereby, improving the detection of R-peak data to trigger imaging.  

Claims 19 rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Frank ‘926 in view of Brodnick, as applied to claim 18 above, respectively, in further view of in further view of Wong EP 1886625, Published 2008-02-13).
Claim 19: Frank as modified discloses all the element above in claim 18, Brodnick further discloses, reject the set of positive candidate peaks or the set of negative candidate peaks if the combined likelihood is less than a threshold combined likelihood  (0064; “Block 270 continues execution if the negative threshold set is less ambiguous. In this case the negative threshold set may be retained for use by the triggering logic later.”; as well as 0066; “Block 280 continues execution if the positive threshold set is less ambiguous. In this case the positive threshold set is retained for use by the triggering logic later.”; Depending if the positive or negative threshold is less ambiguous, the process continues with set that is less ambiguous and thus rejecting the other set);
Brodnick further discloses, calculating a width, for example a QRS width, may be computed when the slope signal exceeds high threshold 36; Further Brodnick discloses correlating the width with the median measurements, refer 0037; ‘widths 40 close to the median widths of all beats”), as well as  [0051] “the median of measurements across the five chunks is taken…”; as well as [0052] “Block 210 may record a maximum and minimum signal level for each signal chunk…”; as well as [0053] “Block 215 selects the median of the five maximum levels and the median of the five minimum levels.”
The above noted combination teaches all the above except for: wherein each combined likelihood is calculated based on a variance in at least one of a relative amplitude of the candidate peaks, a slope of the candidate peaks, and a peak-to-peak interval of the candidate peaks in the respective set of positive candidate peaks or set of negative candidate peaks.  
However, in the same field of the endeavor, Wong discloses, a method for estimating R-peaks in electrocardiographic (ECG) signals. Specifically, Wong discloses, a variance in at least one of a relative amplitude of the candidate peaks, a slope of the candidate peaks, in the respective set of positive candidate peaks or set of negative candidate peaks. (Page 2 Paragraph 6; “To determine an R-peak candidate (i.e. a possible R-peak), a method and a device according to the present invention adopts an algorithm which examines four features of the ECG signals, namely (a) amplitude, (b) slope quality, (c) the existence of a peak, and (d) incident angle of the ECG signals.”; Page 3 Paragraph 1; “The algorithm will check if the incident angle is larger than a pre-determined threshold value. If checking of all the four features give positive result…., an R-peak candidate is found.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the mean calculation in the comparison rule of Frank as modified to include the parameters of Wang which discloses determining a variance in at least one of a relative amplitude of the candidate peaks, a slope of the candidate peaks, in the respective set of candidate peaks. The motivation to do this would yield predictable results such as determining decreasing and increasing gradients in the signal to improve the QRS estimation of the R-peaks. Therefore, the combination of Frank as modified in view of Wong discloses, wherein each combined likelihood is calculated based on a variance in at least one of a relative amplitude of the candidate peaks, a slope of the candidate peaks, and a peak-to-peak interval of the candidate peaks in the respective set of positive candidate peaks or set of negative candidate peaks.  

Claims 20 rejected under 35 U.S.C. 103 as being unpatentable over Frank, as applied to claim 14 above, in further view of in further view of Gregory et al (US 2018/0028078 A1, 2018) (hereinafter Gregory).
Claim 20: Frank discloses all the elements above in claim 14: Frank further discloses a controller as taught in claim 14 above. Frank teaches an initial ECG data set obtained that is undisturbed by MRI signals and obtaining ECG signals while the MRI is in an operating state. This is equivalent to wherein the controller is further configured to automatically obtain the initial ECG dataset prior to movement of the table to position the patient inside the bore, and automatically obtain the reference ECG dataset after movement of the table to position the patient inside the bore is complete 
Frank fails to discloses, and prior to beginning an MR scan.
However, in the same field of the endeavor, Gregory discloses, methods for non-invasive measurement of ECG signals of a subject. Specifically Gregory discloses, and prior to beginning an MR scan. (0030; “The method includes providing ECGs recorded from a subject when they were not positioned in MRI system, as indicated at step 202. These “real” ECG traces can be acquired immediately before placing the subject in the MRI system, or some other duration of time before placing the subject in the MRI system. ECGs are then recorded while the subject is positioned in the MRI system, as indicated at step 204”)
It would have been obvious to an ordinary skilled in the art before the effective filing date of the claimed invention to substitute Franks actual ECG measurement obtained during an MRI scan as outlined above in claim 14 with Gregory to obtain ECG signals prior to beginning an MR scan. The motivation to do this would be to obtain predictable results such as obtaining the ECG signals before the body is affect by the MRI scan. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.R./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791